      Case 1:18-cv-10177-PGG Document 9 Filed 12/17/18 Page 1 of 2
       Case 1:18-cv-10177-PGG Document 8-1 Filed 12/14/18 Page 5 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

TRANS COMMODITIES, INC.,                                    Civil Action No. 18-civ-10177

                                   Plaintiff,

                 V.                                         CONSENT JUDGMENT

YURTY GINATULIN,

                                   Defendant.

--------------------------------------------------------x


                 The above-entitled action having been commenced on November 1, 2018,

with plaintiff, Trans Commodities, Inc., a New York corporation, having appeared by its

counsel, Kestenbaum, Dannenberg & Klein, LLP, and defendant, Yuriy Ginatulin, a

resident and domiciliary of the Russian Federation, having appeared, without filing of an

Answer, by filing of a Notice of Appearance by his counsel, Law Offices of Gabriella

Volshteyn, PLLC, dated December 13, 2018,

                 AND, the parties having stipulated that defendant is the lawful owner of a

50% interest in Caspian Progressive Technology, Ltd., a legal entity formed and doing

business in the Republic of Kazakhstan, which interest was pledged to plaintiff as

collateral security for a loan that had been made by plaintiff to defendant,

                 AND, the parties having further stipulated to the entry of judgment with

regard to the First Claim for Relief set forth in plaintiffs Complaint, as well as to the

dismissal of the Second Claim for Relief set forth in plaintiffs Complaint,

                 NOW, upon joint application of the parties, made by Stipulation for Entry

of Consent Judgment, dated December 13, 2018, it is
       Case 1:18-cv-10177-PGG Document 9 Filed 12/17/18 Page 2 of 2
       Case 1:18-cv-10177-PGG Document 8-1 Filed 12/14/18 Page 6 of 6




               ORDERED, ADJUDGED and DECREED, that Defendant's 50%

ownership interest in Caspian Progressive Technology, Ltd. is hereby deemed transferred

and turned over by defendant to plaintiff, as a result of which plaintiff is hereby declared

to be the lawful owner of that ownership interest in Caspian Progressive Technology,

Ltd.


               Judgment signed this /7Mday of December, 2018.



                                              Paul G. Gardephe
                                              U.S. District.Court Judge




                                              2
